Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s response filed 10/25/2021 has been received and entered.  No claim set has been filed in Applicant’s response. 
Claims 1, 2, 4-7, 9, 10, 14-15, 17-26 from the preliminary amendment filed 11/30/2018 are pending.

Election/Restriction
Applicant’s election without traverse of Group I, and the specific species in the reply filed on 10/25/2021 is acknowledged.  Upon initial search and review of the specification, it appears that the processing of cumulating and amending are similar and do not appear to be a burden to examine together.  Accordingly, the restriction requirement between Groups I and II is withdrawn.  Additionally, the species appear to be dependent on the means of obtaining the data and the sample itself, and do not appear to be a burden to examine the genus.  Accordingly, the restriction species election is withdrawn.
Claims 1, 2, 4-7, 9, 10, 14-15, 17-26 are pending.  Claims 17-23, 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.  

Claims 1, 2, 4-7, 9, 10, 14-15, 24, 25, drawn to a method for detecting an analyte in a sample from a data set comprising a plurality of cycle data points and a medium with the instructions to implement the method are currently under examination.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Priority
This application filed 11/30/2018 is a 371 national stage filing of PCT/KR2017/005790 filed 6/2/2017 and claims benefit to foreign application KR10-2016-0068932 filed 6/2/2016 in Republic of Korea.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  See paper entered 11/30/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See page 1 for example.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, 4-7, 9, 10, 14-15, 24, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, independent claims1 and 14 provide data sets for analysis, but the final step e) is ‘detecting’ and it is unclear if this is intended to be a physical detection step or an additional analysis step of the data set.   If it is an analysis step, it is unclear what is being performed and how the data is used to perform this step.  Claim 2 provides three scenarios where the value either increases, decreases or stays the same during a cycle and is dependent on the number of cycles and undefined ‘cumulation-starting value’ which is take from the start of the cycle, but the start of the cycle is not defined, nor is it clear how this is represented in the data that is first received.  Other dependent claims provide for further detail o the analysis to be performed but fail to clearly provide what is performed as a final step and are included in the basis of the rejection. 
More clearly setting forth the requirements of the final step of the claims would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim analysis
Claims 1 and 14 are directed to a method of detecting an analyte comprising steps of providing data that has a plurality of points related to cycle and signal value, where the change in signal over time is ‘reconstructed’ by providing cumulated values, and dependent claims provide that the value is cumulated through a series of mathematical steps.  In review of the specification, one interpretation of the steps appears to be to provide a value at each cycle and provide the change during each cycle as would be done in quantitative PCR where each cycle provides an accumulation of cycle values over time. 
For step 1 of the 101 analysis, the claims are found not to be directed to a statutory category, as it only provides instructions to analyze data.  For the purposes of compact prosecution, to the extent that the method can be implemented on a computer or PCR machine for the analysis of the data that is obtained, the claims will be analyzed further. 
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing cycle and signal data and performing cumulative or amending functions to the data for further analysis and determination of a possible accumulation of product being produced.  The judicial exception is a set of instructions for analysis of signal data and appears to fall into the category of Mathematical Concepts, as it relates to mathematical calculations that accumulate or amend the data over time (i.e. add values at each cycle to each other) and to Mental Processes

Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and only provide instructions to analyze signal and cycle information.  This judicial exception requires steps recited at high level of generality and given that the method could be performed using a computer would be instructions only stored on a non-transitory media, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims fail to recite any additional elements and as such, the claims do not provide for any additional element to consider under step 2B.  If amendments were to be made to more clearly provide for the use of a computer it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."


As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of signal data.  While the instruction could be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to analyze signal data.  The judicial exception of the method as claimed can be performed by hand.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 10, 14-15, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (US2012/0072120).
Claim 1 is directed to a method of detecting an analyte comprising steps of providing data that has a plurality of points related to cycle and signal value, where the change in signal over time is ‘reconstructed’ by providing cumulated values, and dependent claims provide that the value is cumulated through a series of mathematical steps.  In review of the specification, one interpretation of the steps appears to be to provide a value at each cycle and provide the change during each cycle as would be done in quantitative PCR where each cycle provides an accumulation of cycle values over time.  Woo et al. provides a teaching that discloses a method 
cycles of the reaction (see paragraph [0044]) and considering that threshold identification
may incorporate a data smoothing function as well as a polynomial equation/root identification
function to define an appropriate threshold and threshold cycle for each amplification reaction
(see paragraph [0048]).  The additional limitations of claim 2 dependent on claim 1 for what could occur during PCR can be easily derived by a person skilled in the art from the features of Woo et al. considering that a threshold cycle selection process is used for determining the threshold cycle; and a determination is made as to the position of the data threshold point within the amplification profile, and a range validation operation may be performed which comprises 
	Given the knowledge of the process of PCR it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use the methods of quantitation of PCR products produced over cycles by evaluating the values at each cycle as provided by Woo et al.   One having ordinary skill in the art would have been motivated to follow the teachings of Woo et al. for an improved method of analyzing PCR data and to provide a more accurate quantitation result.  Given the guidance and examples, there would have been a reasonable expectation of success given the results of Woo et al. to provide for analysis steps of  the PCR process and data obtained during the process.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631